             Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 1 of 29


1
     Jeremy I. Lessem, Esq (SBN 213406)
     Jamal L. Tooson, Esq (SBN 261373)
2    Lessem, Newstat & Tooson, LLP
3    3450 Cahuenga Blvd W. Ste. 102
     Los Angeles, CA 90068
4
     Phone 818-582-3087 | Fax 818-484-3087
5    Jeremy@LnLegal.com
     JTooson@LnLegal.com
6

7    Karen Joynt (SBN 206332)
8
     Law Office of Karen Joynt
     225 S. Lake Ave., Suite 300
9    Pasadena, CA 91101
10   Phone 818-452-5145
     joyntlaw@gmail.com
11

12   Attorneys for Plaintiffs
                       UNITED STATES DISTRICT COURT
13
                      EASTERN DISTRICT OF CALIFORNIA
14

15
     SILVIA SOTO, et al,                       Case No.: 2:19-cv-00910-TLN-DB
16

17             Plaintiffs,
18
       vs.                                     SECOND AMENDED COMPLAINT FOR
19                                             DAMAGES; DEMAND FOR JURY
     COUNTY OF SACRAMENTO,                     TRIAL
20
     BLAKE GRINDER, KENNETH
21   LLOYD, JOHN HIGLEY, ANDREW
22
     GARSIDE, GREG WHITE, KELLEY               1. Excessive Force – 42 USC §1983
     BUNN, GREGORY JOHNSON,                    2. Substantive Due Process – 42 USC §1983
23   CHARLES GAILEY, SCOTT JONES,              3. Municipal Liability – 42 USC §1983
                                               4. Survival Action – 42 USC §1983
24   PATRICIA ROBINSON-HARD and                5. Supervisor Liability – 42 USC §1983
     Does 1 through 100, et al.                6. Bane Act – Civ. Code §52.1
25
                                               7. Wrongful Death – Negligence
26              Defendants                     8. Wrongful Death – Negligent Supervision
                                               9. Battery
27                                             10. Failure to Provide to Medical Care & Safe
                                               Conditions – 42 USC §1983
28

                             PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                  1
           Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 2 of 29


1
                          I.      JURISDICTION AND VENUE
2

3
     1.    This case arises under 42 U.S.C. §1983. Accordingly, subject matter

4    jurisdiction is conferred upon this Court by 28 U.S.C. § 1331 and 1343.
5    2.    Plaintiffs’ claims arise out of a course of conduct involving officials
6    from the County of Sacramento, in the County of Sacramento, State of
7    California, and within this judicial district.
8
     Plaintiffs have exhausted their remedies pursuant to Cal. Gov. § 910 et seq. by
9
     filing a Notice of Claim on January 14, 2019. That claim was denied by
10
     operation of law on February 28, 2019.
11
                        II.     PARTIES
12
     3.    Decedent Marshall Miles was, at all times relevant hereto, a resident of
13

14
     the County of Sacramento.

15   4.    Silvia Soto is the legal wife and successor in interest and an heir at law
16   of Marshall Miles, the deceased. Plaintiff is a resident of the State of California
17   and resided within the State of California and the County of Sacramento at all
18   times herein alleged. She brings this claim for herself personally, as Marshall
19   Miles’ successor in interest and heir and as the personal representative of the
20   estate.
21
     5.    Plaintiff Latanya Andrews is the biological mother of decedent Marshall
22
     Miles. At relevant time herein alleged, Plaintiff Andrews was a financial
23
     dependent of her son Marshall Miles. Plaintiff is a resident of the State of
24
     California and resided within the State of California and the County of
25
     Sacramento at all times herein alleged. She brings this claim for herself
26
     personally.
27

28
     6.    Plaintiff M.M.S. is the natural son and successor in interest and an heir at
                              PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                      2
           Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 3 of 29


1
     law of Marshall Miles, the deceased. Plaintiff is a resident of the State of

2    California and resided within the State of California and the County of Sacramento
3    at all times herein alleged. He brings this claim for himself personally, by and
4    through his guardian ad litem Silvia Soto, as Marshall Miles’ successor in interest
5    and heir and as the personal representative of the estate.
6    7.    Plaintiff M.M.S. is the natural daughter and successor in interest and an heir
7    at law of Marshall Miles, the deceased. Plaintiff is a resident of the State of
8
     California and resided within the State of California and the County of Sacramento
9
     at all times herein alleged. She brings this claim for herself personally, by and
10
     through her guardian ad litem Silvia Soto, as Marshall Miles’ successor in interest
11
     and heir and as the personal representative of the estate.
12
     8.    Defendant Scott Jones was, at all times mentioned herein, the Sheriff for
13
     the city of Sacramento. Defendant Jones was responsible for the selection,
14
     promotion, supervision, training, discipline and retention of agents and employees
15

16
     working within the Sacramento County Sheriff’s Department, including sheriff

17
     deputies, custodial staff, counselors, advisors, nurses, doctors, physician assistants,

18   medical staff, mental health staff and supervisors; and for the implementation of
19   policies and procedures within the Sacramento County Sheriff’s Department
20   including at the Sacramento County Main Jail. He was further responsible for the
21   care, custody and control of all individuals detained in the Sacramento County
22   Main Jail. Defendant Jones is sued in his individual capacity, as a supervisor for
23   his own culpable action or inaction in the training, supervision or control of his
24   subordinates, or his acquiescence in the constitutional deprivations which this
25   Complaint alleges, or for conduct that showed reckless or callous indifference for
26
     others. Defendant Jones’ affirmative conduct involves his knowing failure to
27
     ensure enforcement of policies, rules or directives and his failure to train his
28

                            PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                    3
           Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 4 of 29


1
     employees about established practices known and implemented throughout the law

2    enforcement and corrections industry which protect detainees from harm. This
3    conduct set in motion a series of acts by others which he knew or reasonably
4    should have known would cause others to inflict injuries, including a constitutional
5    injury, on Marshall Miles.
6    9.    Defendant County of Sacramento (“Defendant County”) is a legal and
7    political entity established under the laws of the State of California, with all the
8    powers specified and necessarily implied by the Constitution and the laws of
9    the State of California and exercised by various government agents and
10   officers. Defendant County is responsible for the actions, omissions, policies,
11
     procedures, practices, and customs of its various agents and employees. At all
12
     relevant times, Defendant County was responsible for ensuring that the actions,
13
     omissions, policies, procedures, practices, and customs of its employees and
14
     agents complied with the laws of the United States and of the State of
15
     California. At all relevant times, Defendant County was the employer of
16
     Defendants, and the Sacramento County Main Jail was a facility maintained,
17
     operated staffed and run by Defendant County and its agents. Defendant
18
     County owns, operates, manages, directs and controls the Sacramento County
19
     Sheriff’s Department, and the Department of Health Services, which act as
20
     agencies of Defendant County. Defendant County of Sacramento is vicariously
21

22
     liable for Defendants’ wrongful conduct pursuant to Government Code § 815.2.

23   10.   Defendant Blake Grinder (“Deputy Grinder”) is a deputy with the
24   Sacramento County Sheriff’s Department. At all relevant times, Deputy
25   Grinder was a duly authorized employee and agent of the County of
26   Sacramento, subject to oversight and supervision by Defendant County’s
27   elected and non-elected officials. At all times herein, Deputy Grinder acted
28   with authority and color of law and within the perceived course and scope of
                           PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                  4
           Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 5 of 29


1
     his duties as a sheriff deputy for the Sacramento County Sheriff’s Department

2    and with the complete authority and ratification of its principal, Defendant
3    County. In committing the acts alleged herein, Deputy Grinder operated within
4    the scope of his respective employment as a Sacramento County Sheriff deputy
5    and with all the authority and color of law therein.
6    11.   Defendant Kenneth Lloyd (“Deputy Lloyd”) is a deputy with the
7    Sacramento County Sheriff’s Department. At all relevant times, Deputy Lloyd
8
     was a duly authorized employee and agent of the County of Sacramento,
9
     subject to oversight and supervision by Defendant County’s elected and non-
10
     elected officials. At all times herein, Deputy Lloyd acted with authority and
11
     color of law and within the perceived course and scope of his duties as a sheriff
12
     deputy for the Sacramento County Sheriff’s Department and with the complete
13
     authority and ratification of its principal, Defendant County. In committing the
14
     acts alleged herein, Deputy Lloyd operated within the scope of his respective
15
     employment as a Sacramento County Sheriff deputy and with all the authority
16
     and color of law therein.
17

18   12.   Defendant John Higley (“Deputy Higley”) is a deputy with the
19   Sacramento County Sheriff’s Department. At all relevant times, Deputy Higley
20   was a duly authorized employee and agent of the County of Sacramento,
21   subject to oversight and supervision by Defendant County’s elected and non-
22   elected officials. At all times herein, Deputy Higley acted with authority and
23   color of law and within the perceived course and scope of his duties as a sheriff
24   deputy for the Sacramento County Sheriff’s Department and with the complete
25   authority and ratification of its principal, Defendant County. In committing the
26
     acts alleged herein, Deputy Higley operated within the scope of his respective
27
     employment as a Sacramento County Sheriff deputy and with all the authority
28

                           PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                 5
           Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 6 of 29


1
     and color of law therein.

2    13.   Defendant Andrew Garside (“Deputy Garside”) is a deputy with the
3    Sacramento County Sheriff’s Department. At all relevant times, Deputy
4    Garside was a duly authorized employee and agent of the County of
5    Sacramento, subject to oversight and supervision by Defendant County’s
6    elected and non-elected officials. At all times herein, Deputy Garside acted
7    with authority and color of law and within the perceived course and scope of
8
     his duties as a sheriff deputy for the Sacramento County Sheriff’s Department
9
     and with the complete authority and ratification of its principal, Defendant
10
     County. In committing the acts alleged herein, Deputy Garside operated within
11
     the scope of his respective employment as a Sacramento County Sheriff deputy
12
     and with all the authority and color of law therein.
13
     14.   Defendant Greg White (“Officer White”) is an officer with the California
14
     Highway Patrol. At all relevant times, Officer White was a duly authorized
15

16
     employee and agent of the State of California, subject to oversight and

17
     supervision by the State of California’s elected and non-elected officials. At all

18   times herein, Officer White acted with authority and color of law and within
19   the perceived course and scope of his duties as an officer for the California
20   Highway Patrol and with the complete authority and ratification of its
21   principal, the State of California. In committing the acts alleged herein, Officer
22   White operated within the scope of his respective employment as a California
23   Highway Patrol Officer and with all the authority and color of law therein.
24
     15.   Defendant Kelley Bunn (“Sergeant Bunn”) is a sergeant with the
25
     Sacramento County Sheriff’s Department. At all relevant times, Sergeant Bunn
26
     was a duly authorized employee and agent of the County of Sacramento,
27
     subject to oversight and supervision by Defendant County’s elected and non-
28

                           PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                 6
           Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 7 of 29


1
     elected officials. At all times herein, Sergeant Bunn acted with authority and

2    color of law and within the perceived course and scope of his duties as a sheriff
3    deputy for the Sacramento County Sheriff’s Department and with the complete
4    authority and ratification of its principal, Defendant County. In committing the
5    acts alleged herein, Sergeant Bunn operated within the scope of his respective
6    employment as a Sacramento County Sheriff deputy and with all the authority
7    and color of law therein. Kelley Bunn was a Sergeant at all relevant times and
8    had direct supervisory responsibility and authority over Officer Defendants
9    Grinder, Lloyd, Higley, and Garside, as well as Officer White.
10
     16.   Defendant Charles Gailey (“Sergeant Gailey”) is a sergeant with the
11
     Sacramento County Sheriff’s Department. At all relevant times, Sergeant
12
     Gailey was a duly authorized employee and agent of the County of
13
     Sacramento, subject to oversight and supervision by Defendant County’s
14
     elected and non-elected officials. At all times herein, Sergeant Gailey acted
15
     with authority and color of law and within the perceived course and scope of
16
     his duties as a sheriff deputy for the Sacramento County Sheriff’s Department
17
     and with the complete authority and ratification of its principal, Defendant
18

19
     County. In committing the acts alleged herein, Sergeant Gailey operated within

20
     the scope of his respective employment as a Sacramento County Sheriff deputy

21   and with all the authority and color of law therein. Charles Gailey was a
22   Sergeant at all relevant times and had direct supervisory responsibility and
23   authority over Officer Defendants Grinder, Lloyd, Higley, and Garside, as well
24   as Officer White.
25   17.   Defendant Gregory Johnson (“Sergeant Johnson”) is a sergeant with the
26
     Sacramento County Sheriff’s Department. At all relevant times, Sergeant
27
     Johnson was a duly authorized employee and agent of the County of
28
     Sacramento, subject to oversight and supervision by Defendant County’s
                           PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                7
           Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 8 of 29


1
     elected and non-elected officials. At all times herein, Sergeant Johnson acted

2    with authority and color of law and within the perceived course and scope of
3    his duties as a sheriff deputy for the Sacramento County Sheriff’s Department
4    and with the complete authority and ratification of its principal, Defendant
5    County. In committing the acts alleged herein, Sergeant Johnson operated
6    within the scope of his respective employment as a Sacramento County Sheriff
7    deputy and with all the authority and color of law therein. Gregory Johnson
8    was a Sergeant at all relevant times, was the acting watch commander at all
9    relevant times, and had direct supervisory responsibility and authority over
10   Officer Defendants Garside, Lloyd, Higley, and Garside, as well as Officer
11
     White.
12
     18.   Defendant Patricia Robinson Hard is a nurse employed by Defendant
13
     County through its Department of Health Services and assigned to Correctional
14
     Health Services at the Main Jail. At all relevant times, Defendant Robinson
15
     Hard was a member of the medical staff assigned at the Main Jail with the
16
     responsibility of evaluating detainees to determine whether such detainees
17
     could safely be detained without clearance by a medical facility. Defendant
18

19
     Robinson Hard is a duly authorized employee and agent of the County of

20
     Sacramento, subject to oversight and supervision by Defendant County’s

21   elected and non-elected officials.
22   19.   Plaintiffs are informed and believe and thereon allege that Defendants sued
23   herein as Does 1 through 100, inclusive, were employees of Defendant County
24   and/ or the State of California, including but not limited to, deputies, police
25   officers and civilian staff of the Sacramento County Sheriff’s Department and
26
     California Highway Patrol, and were at all relevant times acting in the course and
27
     scope of their employment and agency. Each Defendant is the agent of the other.
28
     Plaintiffs allege that each of the Defendants named as a “DOE” was in some
                            PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                    8
           Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 9 of 29


1
     manner responsible for the acts and omissions alleged herein, and Plaintiffs will

2    ask leave of this Court to amend the Complaint to allege such names and
3    responsibility when that information is ascertained.
4    20.   Plaintiffs are informed and believe, and thereon allege, that, at all times
5    herein mentioned, each of the Defendants was the agent and/or employee and/or
6    co-conspirator of each of the remaining Defendants, and in doing the things
7    hereinafter alleged, was acting within the scope of such agency, employment
8
     and/or conspiracy, and with the permission and consent of other co-Defendants.
9
     Each paragraph of this Complaint is expressly incorporated into each cause of
10
     action which is a part of this Complaint. The acts and omissions of all Defendants
11
     were engaged in maliciously, callously, oppressively, wantonly, recklessly, and
12
     with deliberate indifference to the rights of Decedent and Plaintiffs.
13
     21.   Plaintiffs are informed, believe, and thereon allege that at all times material
14
     herein, each fictitiously named Defendant, was either the true Defendant or the
15

16
     agent and employee of each other Defendant and in doing the things alleged

17
     herein, was acting within the scope and purpose of such agency and with the

18   permission and consent of, and their actions were ratified by, the other Defendants.
19   22.   Additionally, Defendants Bunn, Gailey, Johnson, Jones and one or more of
20   Does 1-100 are liable for Plaintiffs’ injuries under federal law principles of 42 U.S.C.
21   § 1983 supervisory liability because, in their role as supervisors, they acted, or failed
22   to act, in a manner that was deliberately indifferent to Plaintiffs’ (and decedent’s)
23   constitutional rights, based on their knowledge of and acquiescence in
24   unconstitutional conduct that caused Mr. Miles’ death and Plaintiffs’ injuries. Starr
25   v. Baca (9th Cir. 2011) 652 F.3d 1202.
26
               III.   FACTS RELEVANT TO ALL CAUSES OF ACTION
27
     23.   Marshall Miles was 36 years old and in good health. He lived with his
28

                             PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                    9
           Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 10 of 29


1
     wife Silvia Soto and his two biological children, Marcelo and Marlenie. He

2    also took care of his mother, Latanya Andrews, who was financially dependent
3    on decedent at the time of his death. The entire family had a deep meaningful
4    and loving relationship.
5    24.   On October 28, 2018 at approximately 8:30pm, Marshall Miles was
6    arrested by California Highway Patrol Officer Defendant White, in the city of
7    North Highlands, County of Sacramento, on suspicion of vandalism and public
8
     intoxication. During the course and scope of the arrest, Defendant White
9
     violently forced Marshall Miles onto his stomach and drove a knee into his
10
     back. This act caused substantial pain and injury to Mr. Miles’ stomach, back
11
     and neck areas. This use of force was unnecessary, excessive and contrary to
12
     department training and policy. At the time of the use of Mr. Miles was not a
13
     threat to the officer nor forcibly resisting the officer’s commands.
14
     25.   Marshall Miles was booked into custody at the Sacramento County Main
15

16
     Jail at approximately 9:46pm.

17   26.   When Marshall Miles arrived at the Sacramento County Main Jail he
18   was in the custody and control of Defendant White and at least two deputies
19   with the Sacramento County Sheriff’s Department. Upon being delivered to the
20   garage area of the jail facility, Mr. Miles became agitated and upset because of
21   the violent treatment against him. As a result of this agitation, several
22   additional deputies from the Sacramento County Sheriff’s Department arrived
23   to assist the attending deputies. These deputies include, but are not limited to,
24
     Defendants Grinder, Lloyd, Higley and Garside. Additionally, at this time,
25
     supervisory Defendants Sergeant Kelley Bunn and Sergeant Charles Gailey,
26
     joined these deputies to supervise, manage and control the arrest and
27
     transportation of Decedent Marshall Miles. At this time, these deputies from
28

                           PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                  10
           Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 11 of 29


1
     both the California Highway Patrol and the Sacramento County Sheriff’s

2    Department pinned Marshall Miles face down to the ground, applied a hogtie
3    restraint, a dangerous device not approved by law enforcement agencies, and
4    physically carried him face down to the arrest report room of the Sacramento
5    County Main Jail.
6    27.   While on the ground inside the arrest report room area of the jail,
7    Defendant Deputy Garside joined previously named Defendants White,
8
     Grinder, Lloyd, and Higley in forcibly holding down Mr. Miles by placing
9
     their knees into the back, neck and head of Mr. Miles. This was done while Mr.
10
     Miles was positioned face down on his stomach. While being pinned down to
11
     the ground with the full body weight of these aforementioned officers, Mr.
12
     Miles’ ankles and wrists remained shackled and handcuffed. During this
13
     process, Marshall Miles explicitly told officers that he couldn’t breathe.
14
     However, no effort was made by officers to listen to Mr. Miles’ complaints.
15
     Mr. Miles was left in this position for an excessive period of time causing
16
     pressure to his lungs, airway, and other vital organs impeding his respiration.
17

18   28.   While on the ground inside the arrest room, Nurse Patricia Robinson
19   Hard attempted to take a blood pressure and pulse reading of Miles while he
20   lay on the floor, face down, restrained at the ankles and wrists with the
21   aforementioned Officers on top of him and numerous other persons, both
22   officers and civilians, present to observe. Nurse Robinson Hard could not and
23   did not make any physical evaluation of Miles’s conditions and did not ask him
24   any questions. Nurse Robinson Hard did not object to this setting and
25   circumstances which she knew or should have known was completely
26
     inappropriate for a sufficient and accurate clinical evaluation and care. The
27
     purported evaluation of Miles lacked any and all privacy protections Miles
28
     should have been afforded. Nurse Robinson Hard then approved Miles for
                           PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                 11
           Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 12 of 29


1
     admission to the Jail when he clearly needed some, and certainly greater,

2    medical care than he was given in the arrest report room.
3    29.   At all relevant times throughout the detention, Supervisory Defendants
4    Sergeant Bunn, Sergeant Johnson, and Sergeant Gailey, failed to provide
5    proper guidance, intervention, and direction to the other Defendant Deputies
6    and Officers. This failure was despite the fact that they knew or should have
7    known the Officer Defendants’ actions were violations of policy and Miles’
8
     constitutional rights.
9
     30.   Defendant deputies Grinder, Higley, Lloyd, and Garside, each supporting
10
     a different limb, carried Mr. Miles face down to segregation cell three. While
11
     being carried down the hall, Mr. Miles cried out again that he was having
12
     difficulty breathing. And again, no remedial action was taken by officers to
13
     address these complaints, nor was any supervisory action taking by Sergeants
14
     Bunn, Gailey and Johnson to prevent further injury or death to Mr. Miles.
15

16   31.   Once Marshall Miles was carried to segregation cell three, Defendant
17   Deputies and Officers, including but not limited to, Defendants Grinder,
18   Higley, Garside, and Lloyd, placed Mr. Miles face-down on the floor of the
19   cell. While unshackling Mr. Miles, defendant deputies, in full gear, placed their
20   knees on his back, neck legs and head, and applied pressure using their full
21   body weight. While placed in this position, the pressure applied to Mr. Miles’
22   back and neck area caused his chest and lungs to compress to the point that Mr.
23   Miles could no longer breathe. While this force was being applied, Mr. Miles
24
     stopped breathing and lost consciousness. During this time, Supervisory
25
     Defendants Sergeants Johnson, Bunn and Gailey did nothing to prevent these
26
     actions or in any attempt to intervene in actions likely to cause serious bodily
27
     injury or death.
28

                              PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                   12
           Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 13 of 29


1
     32.   For several minutes after Mr. Miles lost consciousness, Defendant Officers

2    failed to even notice that Mr. Miles was no longer communicating or breathing.
3    Instead, they continued to apply force while additional officers attempted to
4    remove the shackles from his wrists and ankles. Once the shackles were finally
5    removed, Defendant Officers left Marshall Miles unconscious and unattended,
6    face-down on the concrete floor of the cell. Before exiting the cell, none of the
7    officers attempted to check Mr. Miles’ pulse or otherwise ascertain his wellbeing.
8
     33.   Marshall Miles laid lifeless on the concrete floor of segregation cell three
9
     without moving, in full view of all Defendant Deputies and Supervisors, as well as
10
     numerous other law enforcement personnel, for approximately one full minute.
11
     When law enforcement personnel finally decided to re-enter his cell it was already
12
     too late. Mr. Miles was unconscious and had stopped breathing.
13
     34.   Upon re-entering the cell, law enforcement personnel attempted to
14
     resuscitate Mr. Miles. The paramedics were called, and Mr. Miles was transported
15

16
     to Sutter Medical Center. Mr. Miles never regained consciousness and was

17
     pronounced dead at Sutter Medical Center on November 1, 2018.

18   35.   At Sutter Medical Center, attending physicians determined that Mr. Miles
19   suffered diffuse anoxic brain injury, due to suffocation, which led to brain death on
20   October 29, 2018.
21   36.   At the time of Mr. Miles’ admission to Sutter Medical Center, attending
22   officers failed to inform medical personnel that force had been applied to Mr.
23   Miles at the time of his losing consciousness, thereby preventing medical staff
24
     from being fully informed of the patient’s medical circumstances. This omission
25
     was intentional, and adversely affected the medical care provided.
26
     37.   At all relevant times, Defendant Grinder, Defendant Bunn, Defendant
27
     Gailey, Defendant Lloyd, Defendant Higley, Defendant Johnson, Defendant
28

                            PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                   13
           Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 14 of 29


1
     Garside, and Defendant White were aware, or should have been aware, that Mr.

2    Miles was under the influence of a controlled substance.
3    38.   During the course and scope of the actions described above, all of the
4    defendants, including Defendant County, Defendant Grinder, Defendant Bunn,
5    Defendant Gailey, Defendant Lloyd, Defendant Higley, Defendant Johnson,
6
     Defendant Garside, Defendant White, Defendant Jones and DOES 1 through 100,
7
     acted in a manner, or allowed others to act in a manner, that was contrary to well-
8
     established use-of-force rules and protocols, and in so doing, behaved in a manner
9
     that was excessive, illegal and inhumane. And by acting in this fashion, caused the
10
     death of Marshall Miles.
11
     39.   The actions and inactions of the County of Sacramento, Deputy Grinder,
12
     Sergeant Bunn, Sergeant Johnson, Sergeant Gailey, Deputy Lloyd, Deputy Higley,
13

14
     Deputy Garside, Officer White, Sheriff Jones, Does 1 through 100 and other

15   unknown officers, employees and agents of the Sacramento County Sheriff’s
16   Department and California Highway Patrol, as set forth in the preceding
17   paragraphs were known or should have been known to the policy makers
18   responsible for the Defendant County and occurred with deliberate indifference to
19   the strong likelihood that constitutional rights would be violated as a result of
20   failing to train, supervise or discipline in areas where the need for such training
21   was obvious. The specific areas wherein defendants failed to adequately train and
22   supervise include, not are not limited to, (a) The proper application of the use of
23   force, (b) Recognizing and responding to indications of medical distress, and (c)
24
     Proper application of protocols involving the dangers of positional asphyxiation.
25
     40.   The actions and omissions of Defendants County, their law enforcement
26
     personnel, Defendant Grinder, Defendant Bunn, Defendant Johnson, Defendant
27
     Gailey, Defendant Lloyd, Defendant Higley, Defendant Garside, Defendant
28
     White, Defendant Robinson-Hard, Defendant Jones and Does 1 through 100 set
                            PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                    14
             Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 15 of 29


1
     forth in the preceding paragraphs were a motivating force behind the violations of

2    Marshall Miles’ constitutional rights as set forth in this Complaint.
3    IV.      FIRST CAUSE OF ACTION EXCESSIVE FORCE -DEPRIVATION
4                           OF CIVIL RIGHTS, 42 U.S.C. § 1983
5    Against Defendants Grinder, Bunn, Johnson, Gailey, Lloyd, Higley, Garside,
6                               White and Does 1 through 100
7    41.     Plaintiffs repeat, reallege, and incorporate each and every allegation
8    contained in each of the paragraphs above, as though fully set forth herein.
9    42.     Defendants’ actions deprived Marshall Miles of his rights under the Fourth
10   and Fourteenth Amendments to the United States Constitution to be free from
11
     unreasonable excessive force by those acting under color of state law.
12
     43.     Defendants violated the rights of Marshall Miles under the Fourth and
13
     Fourteenth Amendments when they wrongfully, unreasonably, unjustifiably,
14
     negligently and/or recklessly committed the following acts (1) Physically
15
     assaulted Mr. Miles during the course and scope of his arrest and detention; (2)
16
     Applied extreme pressure to Mr. Miles’ neck, back and head while simultaneously
17
     positioning him face down on a concrete floor, which caused him to suffocate and
18
     die; (3) Misused restraint devices and control holds, including opposing and dual
19
     control holds, and failed to use available alternatives; and (4) otherwise failed to
20
     timely intervene with life-saving efforts when Mr. Miles stopped breathing and
21

22
     lost consciousness as a result of the force applied by officers. Such conduct

23   constituted excessive force under the circumstances known to the officers at the
24   time.
25   44.     At all times relevant hereto, defendants were acting in the course and scope
26   of their employment with Defendant County.
27   45.     As a result of their conduct, Defendants are liable for Mr. Miles’ injuries,
28   either because they were integral participants in the misconduct, because they
                             PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                    15
           Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 16 of 29


1
     failed to intervene when they had the opportunity to do so to prevent these

2    violations, or because they allowed such misconduct to occur and continue.
3    46.   As a direct and legal result of Defendants’ acts and omissions, Mr. Miles
4    suffered damages, including without limitation, pain and suffering, extreme mental
5    and emotional distress, serious physical injury, death, attorney’s fees, costs of suit
6    and other pecuniary losses not yet ascertained.
7    47.   As a direct and legal result of Defendants’ acts and omissions, Plaintiffs
8    have been deprived of decedent’s love, care, comfort, affection, society, presence,
9    companionship, protection, future support, financial support and services, and a
10   loss of intangible qualities of the spousal and familial relationship. The foregoing
11
     has caused Plaintiffs to suffer economic and non-economic damages.
12
     48.   Plaintiffs allege that the acts and omissions of Defendants were willful,
13
     malicious, intentional, oppressive, reckless, and/or were done in conscious disregard
14
     of Mr. Miles’ rights, welfare and safety, thereby justifying the award of punitive and
15
     exemplary damages in an amount to be determined at trial.
16
     49.   Plaintiffs’ claims against Defendants Bunn, Johnson, and Gailey, and one or
17
     more Defendant Does are based on the principles of supervisory liability and conduct
18
     previously described herein.
19
     50.   As a further direct and legal result of the conduct of said defendants, and
20
     each of them, decedent Marshall Miles was killed, and Plaintiffs sustained the
21

22
     damages as above alleged.

23    V.     SECOND CAUSE OF ACTION SUBSTANTIVE DUE PROCESS –
24               DEPRIVATION OF CIVIL RIGHTS, 42 U.S.C. § 1983
25   Against Defendants Grinder, Bunn, Johnson, Gailey, Lloyd, Higley, Garside,
26                             White and Does 1 through 100
27   51.   Plaintiffs re-allege and incorporate herein by reference each and every
28   allegation and statement contained in the prior paragraphs.
                            PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                   16
           Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 17 of 29


1
     52.   At all times relevant hereto, defendants were acting in the course and scope

2    of their employment with Defendant County.
3    53.   Defendants’ actions deprived Plaintiffs of their rights under the Fourteenth
4    Amendment to the United States Constitution to be free from conscience-shocking
5    behavior from those acting under color of state law.
6    54.   Defendants violated Plaintiffs’ rights under the Fourteenth Amendment
7    when they wrongfully, unreasonably, unjustifiably, negligently and/or recklessly
8    killed Marshall Miles by suffocating and killing him while he was in law
9    enforcement custody.
10   55.   Plaintiffs’ claims against Defendants Bunn, Johnson, and Gailey, and one or
11
     more Defendants Does, are based on the principles of supervisory liability and
12
     conduct previously described herein.
13
     56.   As a result of their conduct, Defendants are liable for Mr. Miles’ injuries,
14
     either because they were integral participants in the misconduct, because they
15
     failed to intervene when they had the opportunity to do so to prevent these
16
     violations, or because they allowed such misconduct to occur.
17
     57.   As a direct and proximate result of the conduct of Defendants, Marshall
18
     Miles was caused to suffer severe and ultimately fatal injuries.
19
     58.   As a legal, direct and proximate result of the conduct of Defendants,
20
     Plaintiffs have incurred medical, funeral and burial expenses in an amount to be
21

22
     stated according to proof.

23   59.   As a legal, direct and proximate result of the conduct of Defendants,
24   Plaintiffs as wife, mother and children of decedent Marshall Miles, have sustained
25   damages resulting from the loss of love, affection, society, service, comfort,
26   support, right of support, expectations of future support and counseling,
27   companionship, solace and mental support, as well as other benefits and assistance,
28   of decedent Marshall Miles.
                            PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                   17
           Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 18 of 29


1
     60.   As a legal, direct and proximate cause of the conduct of Defendants,

2    Plaintiffs will be deprived of the financial support and assistance of decedent
3    Marshall Miles, the exact amount of such losses to be stated according to proof
4    61.   Plaintiffs allege that the acts and omissions of Defendants were willful,
5    malicious, intentional, oppressive, reckless, and/or were done in conscious
6    disregard of Plaintiffs’ rights, welfare and safety, thereby justifying the award of
7    punitive and exemplary damages in an amount to be determined at trial.
8           VI.    THIRD CAUSE OF ACTION MONELL VIOLATIONS –
9                 DEPRIVATION OF CIVIL RIGHTS, 42 U.S.C. § 1983
10                       Against Defendant County of Sacramento
11
     62.   Plaintiffs repeat, reallege, and incorporate each and every allegation
12
     contained in each of the paragraphs above, as though fully set forth herein.
13
     63.   Plaintiffs are informed and believe and thereon alleges that, at all times
14
     herein mentioned, Defendant County of Sacramento, with deliberate indifference,
15
     and conscious and reckless disregard to the safety, security and constitutional and
16
     statutory rights of Plaintiffs, engaged in the unconstitutional conduct and omissions
17
     as is specifically elaborated throughout this complaint.
18
     64.   At all times herein mentioned, Defendant County and its Sheriff
19
     Department, ratified the wrongful acts of Defendants Does 1 through 100. The
20
     wrongful conduct of Defendant Does 1 through 100 was the result of policies,
21

22
     practices and customs to subject detained individuals at the Sacramento County

23   Sheriff’s Department Main Jail to unconstitutionally inadequate treatment; permit
24   and promote unsafe conditions for detained persons leading the excessive use of
25   force by County deputies and support personnel; and cover-up incidents of
26   unconstitutional behavior by members of the Sacramento County Sheriff’s
27   Department staff.
28   65.   The actions and inactions of the Defendant County and its Sheriff’s
                            PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                   18
            Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 19 of 29


1
     Department, including its main jail staff as set forth above, were known, or should

2    have been known to the policy makers responsible for the County of Sacramento,
3    and occurred with deliberate indifference to either the recurring constitutional
4    violations elaborated above, and/or to the strong likelihood that constitutional
5    rights would be violated as a result of failing to train, supervise or discipline in
6    areas where the need for such training and supervision was obvious.
7    66.     The actions of the Sacramento County Sheriff’s Department, including its
8    sheriff deputies and civilian staff, set forth herein, were a motivating force behind
9    the violations of Plaintiffs’ constitutional rights as set forth in this Complaint.
10   67.     As a direct and proximate result of Defendant Sacramento County’s acts and
11
     omissions, condoning, encouraging, ratifying and deliberately ignoring the pattern
12
     and practice of Defendant Does 1-100 acts and omissions, Plaintiffs sustained
13
     injury and damage as set forth herein.
14
     68.     As a result of Defendants’, and each of their, violations of decedent Marshall
15
     Miles’ constitutional rights as set forth herein, Plaintiffs were damaged as alleged
16
     above.
17
           VII. FOURTH CAUSE OF ACTION SURVIVAL ACTION –
18
                DEPRIVATION OF CIVIL RIGHTS, 42 U.S.C. § 1983
19
     Against Defendants Grinder, Bunn, Johnson, Gailey, Lloyd, Higley, Garside,
20
                            White, Jones and Does 1 through 100
21

22
     69.     Plaintiffs repeat, reallege, and incorporate each and every allegation

23   contained in each of the paragraphs above, as though fully set forth herein.
24   70.     Plaintiffs Silvia Soto, Marcello M.S., and Marlenie M.S., through their
25   guardian ad litem, are the Successors in Interest and Personal Representatives of
26   the Estate of Marshall Miles.
27   71.     As set forth throughout this complaint, Defendants Grinder, Lloyd, Higley,
28   Garside, White, and Does 1 through 100, used excessive force and failed to
                             PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                     19
             Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 20 of 29


1
     provide safe conditions of confinement and needed medical care. The Defendants’

2    use of excessive force, as set forth above, was the direct and proximate cause of
3    Marshall Miles’ injuries prior to death and death. The Supervisor Defendants,
4    including Defendants Bunn, Johnson, Gailey, Jones and Does 1 through 100, were
5    also an actual and proximate cause of Mr. Miles’ death, in that they failed to
6    adequately supervise and train the Officer Defendants, they recklessly disregarded
7    the probability that this lack of supervision and training would result in the
8    violation of constitutional rights, and this lack of supervision and training actually
9    resulted in the violation of constitutional rights, knew or reasonably should have
10   known that that the Officer Defendant’s conduct would deprive Decedent and
11
     Plaintiffs of their rights, and failed to prevent the Officer Defendants’ conduct, to
12
     wit, Miles’ right to be free from excessive force, as well as his right to be free from
13
     punishment without due process and cruel and unusual punishment and the Officer
14
     Defendants’ failure to provide safe conditions of confinement and needed medical
15
     care.
16
     72.     As a result of the conduct of Defendants as more fully described above, the
17
     Estate of Marshall Miles has suffered and continues to suffer injuries and damages
18
     as set forth in the Damages section of this complaint, including but not limited to
19
     economic damages and medical bills.
20
     73.     The Officer Defendants, including Defendants Grinder, Lloyd, Higley,
21

22
     Garside, White and Does 1 through 100, who used excessive force against

23   Marshall Miles, leading to his death, and the Supervisor Defendants, including
24   Bunn, Johnson, Gailey and Does 1 through 100, who failed to adequately supervise
25   and train the Officer Defendants, were acting within the course and scope of their
26   employment with their respective public entity employers at the time they engaged
27   in the above-referenced misconduct.
28   74.     Those damages, as allowed by California Code of Civil Procedure § 377.30
                             PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                    20
            Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 21 of 29


1
     and 377.34, include, but are not limited to, the Decedent’s pain and suffering,

2    emotional distress, and economic harm and losses, as set forth in the “Damages”
3    section below and the Prayer for Relief.
4    VIII. FIFTH CAUSE OF ACTION FAILURE TO SUPERVISE AND TRAIN
5          CAUSING CONSTITUTIONAL VIOLATIONS – DEPRIVATION OF
6                            CIVIL RIGHTS, 42 U.S.C. § 1983
7      Against Supervisory Defendants Bunn, Gailey, Johnson, Jones and Does 1
8                                        through 100
9    75.    Plaintiffs repeat, reallege, and incorporate each and every allegation
10   contained in each of the paragraphs above, as though fully set forth herein.
11
     76.    At all times relevant hereto, the Supervisor Defendants acted under the color
12
     of state law and were acting in the course and scope of their employment with
13
     Defendant County, which duties included supervision of subordinate officers.
14
     77.    The Officer Defendants, including Deputy Grinder, Deputy Lloyd, Deputy
15
     Higley, Deputy Garside, Officer White and Does 1 through 100, lacked adequate
16
     supervision and training to appropriately handle their encounter with Miles,
17
     resulting in the violation of Miles’ right to be free from unreasonable seizures
18
     through the use of excessive force, as well as his right to be free from punishment
19
     without due process and cruel and unusual punishment.
20
     78.    The Supervisor Defendants, including Sergeant Bunn, Sergeant Johnson,
21

22
     Sergeant Gailey, Sheriff Jones and Does 1 through 100, were deliberately

23   indifferent to the Officer Defendants’ lack of adequate training and supervision in
24   dealing with non-complaint individuals and in de-escalating rather than escalating
25   potentially volatile situations. The uniformity with which multiple officers failed to
26   comply with both Sacramento County Sheriff and CHP policies, procedures, and
27   POST training requirements demonstrates a widespread lack of training and
28   supervision in both agencies.
                            PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                   21
            Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 22 of 29


1
     79.     The Supervisor Defendants’ failure to adequately supervise and train the

2    Officer Defendants was a moving force in causing Miles’ death. That is, this lack
3    of adequate supervision and training was both an actual and proximate cause of the
4    violation of Miles’ right to be free from excessive force and free from punishment
5    without due process and cruel and unusual punishment.
6    80.     As a legal result of the conduct of Defendants Bunn, Johnson, Gailey, Jones
7    and Does 1 through 100, as described above, plaintiffs were damaged as alleged
8    herein and as set forth above.
9      IX.      SIXTH CAUSE OF ACTION VIOLATION OF THE BANE CIVIL
10                                       RIGHTS ACT
11
           Against Defendants Grinder, Lloyd, Higley, Garside, White and Does 1
12
                                          through 100
13
     81.     Plaintiffs reallege each of the paragraphs above, as well as any subsequent
14
     paragraphs contained in the Complaint, as if fully set forth herein.
15
     82.     On or about the above stated dates, Defendant Grinder, Lloyd, Higley,
16
     Garside, White and Does 1 through 100, inclusive, violated Decedent’s and
17
     Plaintiffs’ civil rights, guaranteed by the United States Constitution, federal law,
18
     the California Constitution and the laws of the State of California thereby violating
19
     California Civil Code Sections 52, 52.1(a) and 52.1(b).
20
     83.     Defendants intentionally interfered with the Decedent’s and Plaintiffs’ civil
21

22
     rights by committing intentional and repeated violent acts upon the Decedent as

23   described herein.
24   84.     Defendants interfered with or attempted to interfere with Plaintiffs’ and
25   Decedent’s right to be free from state actions that deprive them of life, liberty, or
26   property by threatening or committing violent acts. Defendants used threats,
27   intimidation and coercion against the Decedent, and in doing so engaged in a
28   violation of Decedent’s constitutional right to life and liberty.
                             PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                    22
           Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 23 of 29


1
     85.   Defendants interfered with or attempted to interfere with Plaintiffs’ right to

2    be free from unwarranted interference with their familial relationship with
3    Decedent by threatening or committing violent acts.
4    86.   Defendants injured Plaintiffs and Decedent to prevent them from exercising
5    the above-mentioned rights or retaliate against them for having exercised the
6    above-mentioned rights.
7    87.   Plaintiffs and Decedent were harmed.
8    88.   Defendants’ conduct caused or was a substantial factor in causing Plaintiffs’
9    and Decedent’s harm.
10   89.   By reason of the aforementioned acts and omissions, Plaintiffs have suffered
11
     and continue to suffer injuries and damages, including but not limited to pain and
12
     suffering, emotional distress, loss of companionship and society, and economic
13
     harm, including loss of economic assistance for the necessaries of life, as set forth
14
     in the Damages section of this complaint and the civil penalties set forth in Civil
15
     Code Section 52.
16
     90.   The conduct of the Defendants amounts to oppression, fraud, or malice
17
     within the meaning of Civil Code Section 3294 et seq., and punitive damages
18
     should be assessed against each non-municipal Individual Defendant and Doe
19
     Defendant for the purposes of punishment and deterrence.
20
            X.     SEVENTH CAUSE OF ACTION WRONGFUL DEATH -
21

22
                                          NEGLIGENCE

23                                 Against All Defendants
24   91.   Plaintiffs repeat, reallege, and incorporate each and every allegation
25   contained in each of the paragraphs above, as though fully set forth herein.
26   92.     Decedent was entitled to a duty of care by Defendants.
27   93.   At all relevant times, Defendants breached the duty of care owed to
28   Decedent through the various acts and omissions described throughout this
                            PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                   23
           Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 24 of 29


1
     Complaint.

2    94.   Defendants failed to exercise ordinary care for Marshall Miles’ reasonable
3    security and welfare, in that they failed to properly evaluate his medical condition
4    prior to and upon admission to the Jail, failed to communicate relevant health
5    information to others, failed to monitor his health before, during, and after
6    applying significant force to his head, neck and chest area, despite repeated
7    warnings from Mr. Miles that he was having trouble breathing as a result of
8    Defendants actions, used restraint devices and control holds outside of the relevant
9    standard of care and failed to use available alternative restraint devices that would
10   not impair Miles’ welfare consistent with the relevant standard of care. Once Mr.
11
     Miles was observed lying motionless and appeared not be breathing, Defendants
12
     failed to take any remedial action, or attend to Decedent in any way, for
13
     approximately one minute. During this time Decedent’s medical condition was
14
     permitted to worsen, ultimately leading to his death.
15
     95.   Once the care and treatment of Marshall Miles was taken over by medical
16
     professionals, Defendant attending officers, including Defendants Grinder, Bunn,
17
     Johnson, Gailey, Lloyd, Higley, Garside, White, Jones and Does 1 through 100,
18
     failed to inform medical personnel that force had been applied to Mr. Miles at the
19
     time of his losing consciousness, thereby preventing paramedic and ultimately
20
     hospital medical staff from being fully informed of the patient’s medical
21

22
     circumstances.

23   96.   At all times relevant hereto, defendants were acting in the course and scope
24   of their employment with Defendant County.
25   97.   As a direct and proximate cause of the negligence of said Defendants, and
26   each of them, decedent Marshall Miles was hurt and injured in his health, strength,
27   and activity, and ultimately died on or about November 1, 2018. He suffered
28   unjustifiable and substantial physical pain and mental suffering before his death.
                            PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                   24
           Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 25 of 29


1
     98.      As a direct and legal result of the medical negligence of said Defendants,

2    and each of them, Plaintiffs have been deprived of decedent’s love, care, comfort,
3    affection, society, presence, companionship, protection, future support, financial
4    support and services, and a loss of intangible qualities of the spousal and familial
5    relationship. The foregoing has caused Plaintiffs to suffer economic and non-
6    economic damages.
7    99.      As a further direct and legal result of the death of Marshall Miles, Plaintiffs,
8    as successors in interest to the decedent, have incurred and are responsible for the
9    payment of funeral, burial expenses, and other related expenses following his
10   death.
11
     100. As a further direct and legal result of the negligence of said defendants, and
12
     each of them, decedent Marshall Miles was killed, and Plaintiffs sustained the
13
     damages as above alleged.
14
     XI.      EIGHTH CAUSE OF ACTION WRONGFUL DEATH - NEGLIGENT
15
                                SUPERVISION AND TRANING
16
       Against All Supervisor Defendants, Sheriff Jones, and Defendant County
17
     101. Plaintiffs re-allege and incorporate herein by reference each and every
18
     allegation and statement contained in the prior paragraphs.
19
     102. At the time of their interaction with Marshall Miles on October 28, 2018, the
20
     Officer Defendants, including Grinder, Lloyd, Higley, Garside, White and Does 1
21

22
     through 100, were unfit and/or incompetent to perform their duties as Sacramento

23   County Sheriff and CHP officers.
24   103. The Supervisor Defendants, including Defendants Bunn, Johnson, Gailey,
25   Jones and Does 1 through 100, knew or should have known the Officer Defendants
26   were unfit and/or incompetent to perform their duties as Sacramento County
27   Sheriff and CHP officers.
28   104. The Officer Defendants’ unfitness and incompetence and, in particular, their
                               PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                      25
          Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 26 of 29


1
     lack of supervision and training actually and proximately resulted in Miles’ death.

2    105. The Supervisor Defendants’ failure to supervise and train the Officer
3    Defendants was a substantial factor in causing Miles’ death.
4    106. Because the Supervisor Defendants’ duty to supervise and train the Officer
5    Defendants falls within the course and scope of the Supervisor Defendants’ duties
6    as Sacramento County Sheriff and Sergeants, Sacramento County, pursuant to
7    Government Code § 815.2, is vicariously liable for the harm arising from the
8    Supervisor Defendants’ failure to supervise and train the Officer Defendants.
9                    XII. NINTH CAUSE OF ACTION BATTERY
10       Against Defendants Grinder, Lloyd, Higley, Garside, White and Does 1
11
                                         through 100
12
     107. Plaintiffs reallege each of the paragraphs above, as well as any subsequent
13
     paragraphs contained in the Complaint, as if fully set forth herein.
14
     108. Defendants Grinder, Lloyd, Higley, Garside, White and Does 1 through 100,
15
     while working as law enforcement officers for their employers, public entities, and
16
     acting within the course and scope of their duties, intentionally attacked and
17
     brutalized Decedent Marshall Miles when they violently forced Marshall Miles
18
     onto his stomach and drove a knee into his back at the time of his arrest, as
19
     well as when they forcibly held Mr. Miles down by placing their knees into the
20
     back, neck and head of Mr. Miles. This was done on at least two occasions
21

22
     during the booking process while Mr. Miles was positioned face down on his

23   stomach and eventually led to his suffocation and death.
24   109. As a result of their conduct, Defendants are liable for Mr. Miles’ injuries and
25   death, either because they were integral participants in the misconduct, because
26   they failed to intervene when they had the opportunity to do so to prevent these
27   violations, or because they were negligent in allowing such misconduct to occur
28   and continue.
                            PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                   26
          Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 27 of 29


1
     110. As a proximate cause of the unlawful assault by Defendants, Decedent was

2    severely injured and killed, thereby causing Plaintiffs to sustain the losses and
3    damages as alleged in this complaint, including but not limited to pain and suffering,
4    emotional distress, loss of companionship and society, and economic harm,
5    including loss of economic assistance for the necessaries of life, as set forth in the
6    Damages section of this complaint and requested in the Prayer for Relief.
7    111. A reasonable person in Decedent’s situation would have been offended by
8    the touching and offended by the unnecessary attack.
9    112. Plaintiffs allege that the acts and omissions of the Defendants were willful,
10   malicious, intentional, oppressive, reckless, and/or were done in conscious
11
     disregard of Mr. Miles’ rights, welfare and safety, thereby justifying the award of
12
     punitive and exemplary damages in an amount to be determined at trial.
13
                     XIII. TENTH CAUSE OF ACTION - 42 U.S.C. § 1983
14
                   FAILURE TO PROVIDE ADEQUATE MEDICAL CARE
15
             Against All Defendants except for Defendant County and Does 1 - 100
16
     113. Plaintiffs reallege each of the paragraphs above, as well as any subsequent
17
     paragraphs contained in the Complaint, as if fully set forth herein.
18
     114. Defendants acted under color of law within the course and scope of their
19
     duties when they acted or failed to act which resulted in the deprivation of a
20
     constitutional right or federal statutory right.
21

22
     115. Decedent has a right under the Fourteenth Amendment to safe conditions of

23   confinement and the provision of medical care while in custody.
24   116. Defendants made intentional decisions regarding the conditions under which
25   Decedent was detained and confined and/or the denial of needed medical care
26   when they failed to take Decedent to a medical facility prior to booking, failed to
27   sufficiently evaluate his medical condition at the Main Jail, failed to transport him
28   to an appropriate level of medical care after his arrival at the Main Jail, failed to
                             PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                        27
          Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 28 of 29


1
     sufficiently monitor his health and welfare, used techniques, protocols, and

2    practices which impaired his medical condition, and failed to comply with their
3    own training and policies in a manner which impaired his medical condition.
4    117. Defendants failed to take reasonable available measures to reduce the risk of
5    harm including following their own training and policies, providing a sufficient
6    medical evaluation, taking him to the appropriate level of medical care, and using
7    alternative restraint devices and protocols to reduce harm.
8    118. Defendants obvious failures to take such measures caused the Decedent’s
9    and Plaintiffs’ injuries.
10                               XIII. PRAYER FOR RELIEF
11
           Wherefore, Plaintiffs request entry of judgment in their favor and against
12
     Defendants as follows:
13
        1. For general and compensatory damages, in a sum according to proof at trial;
14
        2. For special damages in an amount according to proof;
15
        3. For punitive and exemplary damages against each individual and Doe
16
           Defendant, but not against Defendant County or State, in an amount
17
           according to proof;
18
        4. For interest as allowed by law;
19
        5. For cost of suit including attorney’s fees pursuant to 42 U.S.C. § 1988 and
20
           California Civil Code §52.1 et seq.; and
21

22
        6. For such other and further relief as the court may deem proper.

23                       LESSEM, NEWSTAT, & TOOSON, LLP.
24
     DATED: April 3, 2020
25
                                             By:
26                                           _________/S/ Jeremy Lessem ___________
                                               Jeremy I. Lessem
27
                                               Attorney for Plaintiffs
28

                             PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                  28
         Case 2:19-cv-00910-TLN-DB Document 43 Filed 04/24/20 Page 29 of 29


1                                   LAW OFFICE OF KAREN JOYNT
2
     DATED: April 3, 2020
3                                          By:
4                                          _________/S/ Karen Joynt _____________
                                             Karen Joynt
5
                                             Attorney for Plaintiffs
6

7                                    JURY DEMAND
8         Plaintiffs hereby demand trial by Jury on all issues so triable.
9                                   LESSEM, NEWSTAT, & TOOSON, LLP.
10
     DATED: April 3, 2020                  By:
11

12
                                           ____/S/ Jeremy Lessem______________
13
                                                 Jeremy I. Lessem
14                                               Attorney for Plaintiffs
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                          PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                                  29
